Examiner’s Note

Applicant argues that the cited prior art does not teach "the at least one illumination region of the interior of the vehicle is displayed within a grid on the display on the screen as an image of a region of the vehicle as actually illuminated" as disclosed in claim 19. The Buttolo et al. reference teaches an example system including a vehicle with a mesh of in-vehicle components 106 that a user can interact with using a personal device 104 in paragraph 0028 and Figure 1A. Furthermore, paragraph 0032 discloses that Figure 1A has multiple seating zones 108A-D and paragraph 0045 discloses the connection between the system of Figure 1A and the graphical user interface in Figures 2 to 5 by associating the system seating zone 108 with the GUI zone indication 212. In addition, Buttolo teaches a user interface for the personal device to interact with the in-vehicle components with paragraphs 0055 to 0061 and Figures 3 to 5. Specifically, the user interface may have light components 206-B and 206-D controlled by the user to graphically output cones of light as 502-A and 502-B, respectively, as disclosed in paragraph 0059 and Figure 5. In addition, Buttolo teaches controlling the intensity control 504-B for adjusting brightness, color control 504-C, and direction control 504-A of the light in paragraphs 0059 to 0061 and Figure 5. Therefore, Buttolo teaches a GUI with at least four zones that can be graphically shown as illuminated and can be considered as a grid, i.e., the four zones are within a grid. Note that the claim does not precisely recite “the displayed image having grids that represents the illumination regions of the vehicle”. The examiner indicated that 

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624